[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 505 
The infant plaintiff, a boy about eight years old, played tag with some small companions on the sidewalk in front of the Morris High School in the city of New York. In the course of the game he ran upon the platform of an elevator or hoist, which was used to bring coal and other materials into the cellar of the school building and to remove ashes and waste from the cellar. The platform was level with the street or nearly so. As the boy stepped upon it, one end of the platform gave way and the boy was precipitated into the elevator shaft or hoistway. He sustained grievous injuries. For the consequent damages liability is asserted against the city of New York and the Board of Education.
At the place where the children were playing, the sidewalk is unusually wide. The school building is set back several feet from the building line, and the sidewalk extends, without any line of demarcation, to the wall of the building. The opening of the elevator shaft or hoistway in the sidewalk is within the building line, but the whole sidewalk is open to the traveling public and is used by it. The children were lawfully playing upon the sidewalk, even though the sidewalk extended beyond *Page 508 
the street line. It may not be said that this boy of eight was guilty of contributory negligence as a matter of law in running in play upon the platform of the elevator, if there was nothing to warn him plainly of danger. Though the danger was due to conditions which existed not upon the public street itself, but upon abutting property, it was a danger to which those using the street were subjected. The city of New York has charge and control of the public streets. Towards those using the streets, it rests under a duty of reasonable care to keep the streets reasonably safe. The Board of Education had charge and control of the school building and its appurtenances. An abutting owner may not render the street unsafe for the public, even by acts done on private property. Both the city and the abutting owner knew that the public used the whole sidewalk. In the absence of some special rule of exemption of liability, each may be held responsible for injuries caused by dereliction on its part in any duty it owed to a person so using the sidewalk. (Klepper v.Seymour House Corp., 246 N.Y. 85.)
The complaint charges that the defendants were guilty of both nuisance and negligence. It is said that the opening of the elevator shaft was not constructed in accordance with section 148, article 13, chapter 23 of the Code of Ordinances of the city of New York, and, therefore, constituted a nuisance regardless of the manner in which it was maintained.
The provisions of the section of the ordinances upon which the plaintiffs rely apply only to obstructions and incumbrances in the city streets and are not intended to render unlawful openings otherwise constructed in the sidewalk within the building line on abutting property, if such openings are constructed in a reasonably safe manner, in accordance with plans approved by the city. In the present case there is nothing in the evidence which suggests that the original construction of the elevator and elevator shaft was not reasonably safe. Liability, if any, must be *Page 509 
predicated upon proof that the defendants have been guilty of negligence in the maintenance of the opening. The trial court held that such proof failed to establish wrong by the city and dismissed the complaint against it. The jury has found that the evidence establishes negligence on the part of the Board of Education.
The accident occurred at two o'clock in the afternoon. At about ten o'clock in the morning of the same day, the "custodian-engineer" of the Morris High School and the supervisor or superintendent of maintenance of machinery and apparatus of public schools in the borough of The Bronx, who happened to be in the school building in the course of his duties, were informed that, while the elevator was being used for the delivery of coal, the platform had become stuck when a few inches above the sidewalk. It could not be lowered. A chain at one corner of the platform was broken or had become loosened from the platform. Directions were given to a contractor to repair the elevator. At that time the employees of the board of education had notice that until the elevator was repaired, it constituted a danger to any person, using the sidewalk, who might step upon it. It was their duty to exercise reasonable care to remove the danger, and reasonable care should be commensurate with the danger that threatens. Here the jury might find that the care exercised did not measure up to this standard. There is testimony that the folding doors which ordinarily covered the shaft opening when the elevator was not in use were placed in an upright position and held erect by a bar across the top, and that empty ash cans were ranged in front between these doors. The accident occurred at least three hours thereafter. During the interval the employees of the Board of Education paid no further attention to the elevator. They were satisfied that the precautions they had taken were sufficient. At the time of the accident, and, perhaps, for some hours before, the folding doors lay open, flat against the sidewalk, and *Page 510 
there were no ash cans in front of the elevator which was then level with the sidewalk. The precautions taken proved insufficient, and the evidence supports the finding that the employees of the Board of Education in the exercise of reasonable care should have anticipated that they might prove insufficient.
The Board of Education maintains that, even assuming that its employees have been negligent, as an agency of the State performing a governmental function it is not responsible for the negligence of its employees or agents. The property of the city of New York is "under the care and control of the board of education." (Greater New York Charter, section 1055.) The Board of Education has assumed performance of the function and duty to control and care for the school building imposed upon it under the charter and under section 868, subdivision 3, of the Education Law (Cons. Laws, ch. 16). Duties so imposed and assumed may not be delegated to another. They are corporate duties, and for dereliction in the discharge of such duties there is a corporate responsibility. (Herman v. Board of Education,234 N.Y. 196; Wahrman v. Board of Education, 187 N.Y. 331.)
The Board of Education is a governmental agency, not a civil division, of the State. (Herman v. Board of Education,supra.) Even where the rule is maintained that civil divisions of the State, when engaged as delegates of the State in the discharge of governmental functions, are not liable for the torts of their agents and contractors, the rule has not been extended to exempt a governmental agent from liability for his own dereliction. The State has created the Board of Education as a corporate agent to discharge governmental functions. No exemption from responsibility for dereliction in the discharge of a corporate duty has been granted. The responsibility of the individual agents and officers of the State for their own derelictions has been transformed into a corporate liability (Bassett v. Fish, 75 N.Y. 303.) *Page 511 
Some duties imposed upon the Board of Education may be carried out by the Board without the intervention of any agent. It must provide for the instruction of the school children. It appoints teachers for that purpose. Its duty is then performed. It does not itself teach, and the teachers are not the agents of the Board. For that reason the Board of Education may not be held liable for negligence of a teacher in the giving of instruction or in the use of materials furnished by the Board. (Johnson v.Board of Education, 210 App. Div. 723; Katterschinsky v.Board of Education, 215 App. Div. 695.)
The duty of caring for school buildings is, by its nature, a continuing duty which is imposed directly upon the Board of Education. The members of the Board cannot discharge that duty collectively without the intervention of agents or employees, but the duty of the Board is not complete when it appoints such agents or employees. It acts through them. If they fail to discharge properly the functions assumed by the Board, the Board is responsible for such failure, aside from any rule of agency. The Board itself has in such case failed to perform a duty imposed upon it by law, and liability may be predicated upon its own wrong. (Herman v. Board of Education, supra; Jaked v.Board of Education, 198 App. Div. 113; affd., 234 N.Y. 591.)
A danger to the public using the street existed upon abutting property in the control of the Board of Education. As soon as that danger became known to it, or should have been discovered in the exercise of reasonable care, the duty to warn or guard the public against it arose. Because of the negligence of the employees of the Board, that duty was not properly performed. Even if we assume that the Board of Education acting as a governmental agency is not responsible for the negligence of its agents, such negligence cannot excuse the resultant failure of the Board to discharge the duty imposed upon it by law. The Board remains liable for the proper performance of its *Page 512 
duty, even though it intrusts performance to an appointee, at least to the same extent as if it arranged that such duties should be performed by an independent contractor.
It is said that if liability is imposed upon the Board of Education for its own dereliction and not, under the rule ofrespondeat superior, for the negligence of its employees, notice of the existence of the danger given to the employees of the Board may not be regarded as notice to the Board. That does not follow. The Board intrusted, as it was bound to do, the care of the building to its employees. It acted, and could act, only through them. Except by notice to such employees it could hardly obtain knowledge of the existence of any defect in a building under its care or any danger which called for vigilance on its part. It was derelict when it failed to take appropriate action upon the knowledge so obtained.
The record does not show that any employee or officer of the city intrusted with the care of the streets had any actual notice that the elevator was defective or constituted a danger to the public. It is not clear under all the circumstances that in the exercise of reasonable care by any of them such a danger should have been discovered. At the trial, liability against the city was urged rather upon the theory of nuisance than of negligence. We find that there was no error in dismissing the complaint against the city.
The judgment in each action should be affirmed, with costs to the plaintiff against the Board of Education.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS and KELLOGG, JJ., concur; O'BRIEN, J., not sitting.
Judgments affirmed, etc. *Page 513